DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: in line 24 of claim 15, “a handle body second” should be --the handle body second--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen, US Pub. 2017/0260780.

Regarding claim 1, Christensen discloses a concealed handle assembly (Fig. 3), comprising:
a handle base 6 (Fig. 5);
a first axle (21 Fig. 9) disposed on the handle base ([0054]);
 a handle body 4+9 (Fig. 5) including a flat portion (Fig. 20 illustrates element 9 includes a flat surface corresponding to a flat portion), the flat portion having a first end and a second end (Fig. 19 annotated below), the first axle being received through a hole defined in the flat portion between the first end and the second end (Fig. 5, Fig. 19 annotated below), the handle body being rotatable about a first axle 21 (Fig. 5) such that the first end of the flat portion of the handle body can extend (movement from Fig. 10 to Fig. 12: the first end extends from a concealed state) or return to a concealed state (movement from Fig. 12 to Fig. 10: the first end returns to the concealed state), the handle body having a handle body initial position (illustrated in Figs. 9-10), a handle body first open position (illustrated in Figs. 11-12) and a handle body second open position (illustrated in Figs. 13-14); and 

    PNG
    media_image1.png
    519
    369
    media_image1.png
    Greyscale

a rocker arm 28 (Fig. 9), the rocker arm being rotatable about a second axle 29 (Fig. 7), the second axle being disposed on the handle base ([0058]), the rocker arm having a rocker arm initial position (illustrated in Fig. 9), a rocker arm first open position (illustrated in Fig. 13), and a rocker arm second open position (illustrated in Fig. 11), the rocker arm being capable of being rotated away from or returned to the rocker arm initial position as the handle body rotates ([0063]: the rocker arm is capable of rotating away from the rocker initial position when the handle body rotates), the rocker arm being capable of driving a bolt ([0058]: the rocker arm is capable of driving a bolt via a Bowden cable),
	wherein, when the rocker arm is rotated by a first predetermined angle in a first direction from the rocker arm initial position (movement from Fig. 9 to Fig. 11, [0063]), the handle body reaches the handle body first open position (Figs. 11-12, [0063]: the handle moves to the handle body first open position as the rocker arm is rotated by a first predetermined angle),
	wherein, when the rocker arm continues to rotate by a second predetermined angle in the first direction from the first predetermined angle (movement from Fig. 11 to Fig. 13, [0064]), the handle body reaches the handle body second open position ([0064]: the handle body moves to the handle body second open position and the rocker arm continues to rotate by a second predetermined angle); wherein when the handle body is in the handle body second open position, the rocker arm can drive the bolt to unlock (Figs. 13-14, [0064]), and
	wherein rotation of the handle body from the handle body first open position to the handle body second open position is generated by a force applied from outside the concealed handle assembly ([0064]: the user applies a force on the handle body from the outside to move the handle from the handle body first open position (Fig. 12) to the handle body second open position (Fig. 14)).

	Regarding claim 2, Christensen discloses the concealed handle assembly of claim 1, further comprising: 
	a driving device 38 (Fig. 9), the driving device being capable of driving the handle body to rotate about the first axle ([0063]: the drive moves the transmission element which rotates the handle body about the first axle), thereby driving the rocker arm to rotate ([0063]); and 
	a first energizing device 47 (Fig. 9), the first energizing device being configured to, when the rocker arm is rotated from the rocker arm initial position to the rocker arm first position (movement from Fig. 9 to Fig. 13), generate a stop signal ([0064]: when the rocker arm rotates to the rocker arm first position the first energizing device generates a stop signal), thereby stopping the driving device ([0064]).

	Regarding claim 5, Christensen discloses the concealed handle assembly of claim 2, wherein the concealed handle assembly further comprises:
	a slider 15 (Fig. 6), the slider being driven by the driving device ([0063]) and the slider being configured to push the handle body such that the handle body rotates from the handle body initial position to the handle body first open position ([0055], [0063]: the deflection surface of the slider pushes the handle to rotate about the first axis to the handle body first open position). 

	Regarding claim 8, Christensen discloses the concealed handle assembly of claim 5, wherein the slider comprises a bevel 18 (Fig. 8), the bevel being in contact with the handle body (Fig. 13, [0055], [0063]: the bevel is in contact with the handle body at the releasing projection 20) such that the handle body is rotatable about the first axle when the slider is linearly moved ([0063]). 

	Regarding claim 9, Christensen discloses the concealed handle assembly of claim 2, wherein the handle assembly further comprises:
	a starting device 43 (Fig. 9), the starting device being configured to start the driving device in response to an external force applied to the handle body ([0064]: the user exerting a force on the handle body corresponds to an external force, the starting device 43 is configured to activate the driving device 38). 

	Regarding claim 14, Christensen discloses the concealed handle assembly of claim 2, wherein the driving device is a motor ([0063]: a servomotor or an actuator corresponds to a motor). 

Claims 1-3, 7, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino, US Pub. 2017/0089102.

    PNG
    media_image2.png
    446
    645
    media_image2.png
    Greyscale

	Regarding claim 1, Yoshino discloses a concealed handle assembly (Fig. 3), comprising:
	a handle base 28 (Fig. 3),
	a first axle (23 Fig. 5) disposed on the handle base (Fig. 4, [0034]);
	a handle body 21 (Fig. 3) including a flat portion (Fig. 10 annotated below), the flat portion having a first end and a second end (Fig. 10 annotated below), the first axle being received through a hole defined in the flat portion between the first end and the second end (Fig. 10 annotated below depicts the first axle received in a hole between the first and second ends), the handle body being rotatable about the first axle ([0034]) such that the first end of the flat portion of the handle body can extend or return to a concealed state (Fig. 2 illustrates the first end of the flat portion of the handle body can extend or return to a concealed state), the handle body having a handle body initial position (Fig. 2, initial position), a handle body first open position (Fig. 2, grip position), and a handle body second open position (Fig. 2, operation position); and 
	a rocker arm 40 (Fig. 3), the rocker arm being rotatable about a second axle 35 (Fig. 3), the second axle being disposed on the handle base (Fig. 4), the rocker arm having a rocker arm initial position (illustrated in Fig. 5), a rocker arm first open position (illustrated in Fig. 9), and rocker arm second position (illustrated in Fig. 11), the rocker arm being capable of being rotated away from or returned to the rocker arm initial position as the handle body rotates (movement from Fig. 5 to Fig. 9), the rocker arm being capable of driving a bolt ([0050]: the rocker arm is capable of driving a bolt via a rod 44),
	wherein, when the rocker arm is rotated by a first predetermined angle in a first direction from the rocker arm initial position (movement from Fig. 5 to Fig. 9), the handle body reaches the handle body first open position (Fig. 9, [0047]: the handle body reaches the handle body first position when the rocker arm reaches the rocker arm first position after rotating a first predetermined angle),
	wherein, when the rocker arm continues to rotate by a second predetermined angle in the first direction from the first predetermined angle (movement from Fig. 9 to Fig. 11, [0050]: the rocker arm rotates by a second predetermined angle in the first direction to reach the operation position), the handle body reaches the handle body second open position ([0050]: the handle body reaches the second handle body open position in Fig. 11), wherein when the handle body is in the second in the handle body second open position, the rocker arm can drive the bolt to unlock ([0050]), and
	wherein rotation of the handle body from the handle body first open position (Fig. 2 grip position) to the handle body second open position (Fig. 2 operation position) is generated by a force applied from outside the concealed handle assembly ([0050]: the occupant applies a force to generate rotation of the handle body from the handle body first opening position to the handle body second open position, corresponding to a force applied from outside the assembly).

	Regarding claim 2, Yoshino discloses the concealed handle assembly of claim 1, further comprising:
	a driving device 37 (Fig. 3), the driving device being capable of driving the handle body to rotate about the first axle ([0047]), thereby driving the rocker arm to rotate ([0047]); and 
	a first energizing device S3 (Fig. 11), the first energizing device being configured to, when the rocker arm is rotated by from rocker arm initial position to the rocker arm first open position ([0049]), generate a stop signal ([0049]: the first energizing device outputs a signal to the control device, corresponding to generating a stop signal), thereby stopping the driving device ([0047], [0049]: the control device determines the handle body and rocker arm are in their operation positions and stops the motor).
	
	Regarding claim 3, Yoshino discloses the concealed handle assembly of claim 2, wherein the concealed handle assembly further comprises:
	a second energizing device S1 (Fig. 7), the second energizing device being configured to, when the rocker arm returns from the rocker arm first open position to the rocker arm initial position ([0054]: the rocker arm driven from the first open position by the motor reversely rotating), generate a second stop signal ([0045]: the second energizing device S1 outputs a signal to the control device, corresponding to generating a stop signal), thereby stopping the device ([0054]: the motor stops the reverse movement when the handle body and rocker arm return to their initial positions). 

	Regarding claim 7, Yoshino discloses the concealed handle assembly of claim 1, wherein the handle body comprises a contact portion 24 (Fig. 5), the contact portion being in contact with the rocker arm (Fig. 11) such that when the handle body is rotated the handle body applies a rotational force to the rocker arm ([0050]: when the handle body is rotated to the handle body second open position, the pressing piece 25 of the handle body applies a rotational force to the first protrusion 41 of the rocker arm).
	
	Regarding claim 10, Yoshino discloses the concealed handle assembly of claim 2, wherein the handle assembly further comprises:
	a returning device S4 (Fig. 8), the returning device being configured to start the driving device in response to an external force applied to the returning device ([0053]: the occupant pressing the handle body rotates the switch operation lever 48 to press the returning device S4, corresponding to an external force applied to the returning device; [0054]: the control device receives a signal from the returning device S4 and starts the driving device), so that the handle body returns from the handle body first open position to the handle body initial position ([0054]).

	Regarding claim 13, Yoshino discloses the concealed handle assembly of claim 3, wherein the first energizing device and the second energizing device are contact sensors ([0037]: the first and second energizing devices are configured to be deformed by a pressing force from another member, therefore sensing contact with the other member). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino, US Pub. 2017/0089102, as applied to claim 1 above, alone.

	Regarding claim 4, Yoshino discloses the concealed handle assembly of claim 1, wherein the concealed handle assembly further comprises:
	a torsion spring 45 (Fig. 4 depicts a torsion spring), the torsion spring being configured to apply a deflection force to the rocker arm ([0040]).
Yoshino does not explicitly disclose a first end of the torsion spring being connected to the handle base and a second end to the rocker arm. However, one of ordinary skill in the art would understand that the ends of a torsion spring are attached to two components. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that one end of the torsion spring disclosed by Yoshino is connected to the handle base and a second end to the rocker arm in order to bias the rocker arm to rotate relative to the handle base to return to its initial position and practice the device disclosed by Yoshino.

Allowable Subject Matter
Claims 15-21 allowed.
Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 11-12, and 15-21.
Regarding claims 11 and 15, Christensen fails to disclose an external force can be applied to the handle body to cause the handle body to rotate the rotating block. The examiner can find no motivation to modify the rotating block comprising the bevel disclosed by Christensen wherein, when it is desired to return the handle body from the handle body first open position to the handle body initial position, an external force can be applied to the handle body to cause the handle body to rotate the rotating block, without destroying the intended structure and operation of the device taught by Christensen and/or without use of impermissible hindsight. Yoshino fails to disclose a slider comprising a rotating block and a slider holder, the rotating block being disposed on the slider holder, the rotating block comprising a bevel. The examiner can find no motivation to modify the concealed handle assembly disclosed by Yoshino to additionally include a slider comprising a rotating block and a slider holder, the rotating block being disposed on the slider holder, the rotating block comprising a bevel without destroying the intended structure and operation of the device disclosed by Yoshino and/or without use of impermissible hindsight.
Regarding claim 12, the prior art fails to disclose each and every limitation of claim 11 from which the claim depends.
Regarding claims 16-21, the prior art fails to disclose each and every limitation of claim 15 from which the claims depend.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections under 112(a) of claims 11-12 have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 112(b) of claims 6, 11-12 have been withdrawn.
Applicant's arguments filed 20 June 2022 with respect to the claim rejections under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the handle is a first end of a flat portion which also receives the first axle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As shown above, Christensen and Yoshino each disclose a handle body that includes a flat portion. 
Applicant argues that even if the lever element disclosed by Christensen were considered a flat portion, it does not include a first end that can extend or return to a concealed state. However, it is noted the claim does not require the first end to extend out beyond the handle base. As shown above, Christensen discloses the lever element includes a flat portion and the first end of the flat portion can extend from a concealed state toward an outward direction or return from the extended position to the concealed state (shown by the movement between Figs. 10 and 12 and Figs. 19 and 21).
In response to Applicant’s argument that Yoshino fails to disclose every limitation of amended claim 1, Yoshino discloses every limitation as shown above including rotation of the handle body from the handle body first open position to the handle body second open position is generated by a force applied from outside the concealed handle assembly ([0050]). Yoshino discloses a user applies an external force, being outside the concealed handle assembly, to rotate the handle body from the handle body first open position to the handle body second open position ([0050]); Applicant’s disclosure similarly provides the force applied from outside the concealed handle assembly is provided by a user to rotate the handle body ([0074] Specification filed 6/4/2020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US Pub. 2018/0058113 A1) related to a concealed handle assembly comprising a handle body rotatable about a first axle into three positions and a rocker arm being rotatable about a second axle into three positions. 
Smart (US 10294692 B2) related to a concealed handle assembly comprising a handle body rotatable about a first axle and a rocker arm rotatable about a second axle and a driving device capable of driving the handle body to rotate.
Malvy et al. (US Pub. 2019/0284847 A1) related to a concealed handle assembly with a starting device configured to start a driving device in response to an external force applied to a handle body.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675